United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS                June 4, 2004
                        FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                               No. 03-30900
                             Summary Calendar



                         NORMAN VAN COURT, JR.,

                                                     Plaintiff-Appellant,

                                  versus

      AMERICAN POSTAL WORKERS UNION, New Orleans Local # 83;
              AMERICAN POSTAL WORKERS UNION, AFL-CIO,

                                                    Defendants-Appellees.



            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 03-CV-1670-K


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

           Norman Van Court, Jr., appeals the district court’s grant

of the defendants’ FED. R. CIV. P. 12(b)(6) motion to dismiss his

suit for failure to state a claim.           Van Court argues that the

district court erred in determining that his state-law claims were

preempted and that his suit was not timely filed.             We conduct a

de novo review of a district court’s dismissal under Rule 12(b)(6)


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
for failure to state a claim.       Brown v. NationsBank Corp., 188 F.3d
579, 585 (5th Cir. 1999).

           The district court did not err in determining that

Van   Court’s    state-law    claims     were   preempted    by   federal   law.

Because Van Court’s claims arise from his allegation that the

defendants failed to diligently prosecute his grievance, these

claims are best construed as asserting that the defendants breached

the duty of fair representation (DFR) that they owed to Van Court.

See Landry v. The Cooper/T. Smith Stevedoring Co., 880 F.2d 846,

852 (5th Cir. 1989); see also McNair v. U.S. Postal Service, 768
F.2d 730, 735 (5th Cir. 1985).           A DFR claim arises under federal

law and preempts state-law claims.                See Richardson v. United

Steelworkers of America, 864 F.2d 1162, 1166-67 (5th Cir. 1989).

           Further, the resolution of Van Court’s claims necessarily

involves an analysis of a collective bargaining agreement (CBA).

A state-law claim is preempted by federal law when, as here,

resolution      of   the   claim   is    “inextricably      intertwined     with”

consideration of the terms of a CBA.            See Thomas v. LTV Corp., 39
F.3d 611, 616-17 (5th Cir. 1994).               Thus, Van Court’s state-law

claims are preempted both because they arise from an alleged breach

of the DFR and because resolution of these claims involves analysis

of the CBA.

           The district court also did not err in determining that

Van Court’s suit was untimely.          See Smith v. Int’l Org. of Masters,

Mates, and Pilots, 296 F.3d 380, 382 (5th Cir. 2002).                 The fact

                                         2
that Van Court chose not to sue his employer does not preclude

application of the six-month statute of limitations announced in

DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 172, (1983),

to his suit.   See Smith, 296 F.3d at 382.

            Van Court has shown no error in the district court’s

judgment.   Accordingly, that judgment is AFFIRMED.




                                 3